DETAILED ACTION
This Final Office Action is in response to the amended claims and remarks filed on 12/30/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farah et al. (US 2013/0115079).

As to claim 1 Farah discloses a fluid transfer tube (20), comprising: 
a tubular body (16 and 18) including a first tube end (64), a second tube end (62) and a bore (84 and 70) that extends axially along a centerline through the tubular body from the first tube end to the second tube end (shown in the figure 1); 
the bore comprising a tool receptacle portion (46) at the first tube end (64); and
the tool receptacle portion at least partially formed by an interior surface of the tubular body, wherein the interior surface has a polygonal cross-sectional geometry when viewed in a plane perpendicular to the centerline (shown in figure 2). 
the tubular body (16 and 18) further comprising an axial first end member (64), an axial second end member (62) and an axial intermediate member (18) arranged between and bonded to the axial first end member and the axial second end member; and the axial first end member (64) configured with the tool receptacle portion.
Bonded is a generic word with the meaning “joined securely to another thing, especially by an adhesive, a heat process, or pressure”. To thread two parts together is to bond them by pressure.  Therefore, the two parts 16 and 18 are bonded.  

As to claim 2 Farah discloses the fluid transfer tube of claim 1, wherein the interior surface is a first interior surface; e the bore further comprises a second portion 

As to claim 3 Farah discloses the fluid transfer tube of claim 2, further comprising a shelf surface (64) extending radially outward from the second interior surface to the first interior surface.

As to claim 4 Farah discloses the fluid transfer tube of claim 1, wherein the polygonal cross-sectional geometry has an at least substantially square shape (shown in figure 2).

As to claim 5 Farah discloses the fluid transfer tube of claim 1, wherein the tubular body further includes a threaded portion (50) disposed at the second tube end.

As to claim 6 Farah discloses the fluid transfer tube of claim 1, wherein the tubular body further includes a frustoconical coupling surface at the second tube end. (Shown in the attached modified drawing below which is similar to that shown in the applicants #126) 

    PNG
    media_image1.png
    484
    670
    media_image1.png
    Greyscale


As to claim 7 Farah discloses the fluid transfer tube of claim 1, wherein the tubular body further includes an annular flange (32) that projects radially outward to a distal flange end (58) at the first tube end.





As to claim 8 Farah discloses the fluid transfer tube of claim 7, wherein an axial length of the tool receptacle portion is greater than an axial length of the annular flange. (shown in the attached modified drawing below)


    PNG
    media_image2.png
    483
    666
    media_image2.png
    Greyscale


As to claim 9 Farah discloses the fluid transfer tube of claim 1, wherein the tubular body further comprises an axial first end member (16), an axial second end member (66) and an axial intermediate member (18) arranged between and bonded to the axial first end member and the axial second end member; e the axial first end member (16) is configured with the tool receptacle portion.

As to claim 10 Farah discloses an assembly for a piece of rotational equipment, comprising: 
a fluid source (20); 
a fluid receptacle (78); and 
a fluid transfer tube (16) including an interior surface (48) , a first tube end (44), a second tube end (42) and a bore (34) that extends axially along a centerline through the fluid transfer tube from the first tube end to the second tube end; 
the bore fluidly coupling the fluid source with the fluid receptacle, and the bore comprising a tool receptacle portion (16) at the first tube end; and 
the interior surface at least partially forming the tool receptacle portion (52), and the interior surface configured with a polygonal cross-sectional geometry (54) when viewed in a plane perpendicular to the centerline.
the fluid transfer tube further comprising an axial first end member (64), an axial second end member (62) and an axial intermediate member (16) arranged between and bonded to the axial first end member and the axial second end member; and the axial first end member configured with the tool receptacle portion (52).
Bonded is a generic word with the meaning “joined securely to another thing, especially by an adhesive, a heat process, or pressure”. To thread two parts together is to bond them by pressure.  Therefore, the two parts 16 and 18 are bonded.  


As to claim 11 Farah discloses the assembly of claim 10, wherein e the interior surface is a first interior surface (34);
the bore further comprises a second portion (70) formed by a second interior surface of the fluid transfer tube; 
the second interior surface is configured with a circular cross-sectional geometry when viewed in a second plane perpendicular to the centerline (shown in figure 1).

As to claim 12 Farah discloses the assembly of claim 11, wherein a shelf surface (64) of the fluid transfer tube extends radially outward from the second interior surface to the first interior surface.

As to claim 13 Farah discloses the assembly of claim 10, wherein the polygonal cross-sectional geometry has an at least substantially square shape (shown in figure 2).

As to claim 14 Farah discloses the assembly of claim 10, further comprising: e a structure (figure 1 #26) configured with an aperture through which the fluid transfer tube extends; and e a Slider seal plate (74) mating the fluid transfer tube with the structure.

As to claim 15 Farah discloses the assembly of claim 14, wherein e the slider seal plate is adapted to slide axially, relative to the centerline, along a cylindrical outer surface of the fluid transfer tube; and e the slider seal plate is further adapted to slide 

As to claim 16 Farah discloses the assembly of claim 10, further comprising a structure configured with a port (28) into which the fluid transfer tube extends, wherein the fluid transfer tube is mated with the structure through a cone seal interface. (Shown in the modified drawing below).

As to claim 17 Farah discloses the assembly of claim 16, wherein the fluid transfer tube is attached to the structure by a threaded interface (68) between the fluid transfer tube and the structure.

As to claim 18 Farah discloses the assembly of claim 10, further comprising:
an annular mount (26); and
an additional component (12);
the fluid transfer tube further including an annular flange (32) that projects radially outward to a distal flange end at the first tube end;
the annular flange (32) seated within a recess of the annular mount; and
the annular flange clamped between the annular mount and the additional component (74).

As to claim 19 Farah discloses the assembly of claim 18, wherein an axial length of the tool receptacle portion is greater than an axial length of the annular flange (shown in the figures).

As to claim 20 Farah discloses the assembly of claim 10, further comprising a gas turbine engine system comprising the fluid source, the fluid receptacle and the fluid transfer tube, wherein the piece of rotational equipment is a gas turbine engine (paragraph 0004).

As to claim 21Farah discloses an assembly for a piece of rotational equipment, comprising:
a fluid source (20);
a fluid receptacle (78);
a fluid transfer tube (16 and 18) including an interior surface (70), a first tube end (64), a second tube end (62) and a bore (70) that extends axially along a centerline through the fluid transfer tube from the first tube end to the second tube end;
the bore (70) fluidly coupling the fluid source (78) with the fluid receptacle, and the bore comprising a tool receptacle portion (54) at the first tube end (64);
the interior surface at least partially forming the tool receptacle portion (54), and the interior surface configured with a polygonal cross-sectional geometry when viewed in a plane perpendicular to the centerline (shown in figure 2);
a structure (14) configured with an aperture through which the fluid transfer tube extends; and
a slider seal plate (figure 5 the top plate with the bore 76) mating the fluid transfer tube (30) with the structure (14), wherein an annular flange of the fluid transfer tube at the first tube end is axially spaced from the slider seal plate by a gap (102).

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. The applicant argues that the bonding between the 3 sections overcomes the prior art.  But bonded as defined above discloses that it is a broad word that can included the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747